260 F.2d 354
58-2 USTC  P 9909
W. Clark WISE and Honora Wise, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13458.
United States Court of Appeals Sixth Circuit.
Oct. 15, 1958.

Fred H. Mandel, Cleveland, Ohio, for petitioner.
Charles K. Rice, Nelson P. Rose, Rollin H. Transue, Robert N. Anderson, Washington, D.C., and argued by Helen A. Buckley, Washington, D.C., for respondent.
Before MARTIN and MILLER, Circuit Judges, and THORNTON, District judge.
PER CURIAM.


1
This cause has been heard on petition for review of a decision of the Tax Court of the United States disallowing net losses sustained by the petitioners from racing harness horses;


2
And it appearing from the findings of fact of the Tax Court that the raising of and dealing in harness horses by the petitioner, W. Clark Wise, constituted a hobby rather than a business, with the result that expenses from such activity were not deductible losses arising from the ordinary and necessary expenses of carrying on a trade or business-- the petitioner having long been engaged in conducting a lucrative automobile agency, from which he received more that $21,000 income during the taxable year;


3
We think the opinion of the Tax Court is in conformity with our opinion in White v. Commissioner of Internal Revenue, 6 Cir., 227 F.2d 779, certiorari denied 351 U.S. 939, 76 S. Ct. 836, 100 L. Ed. 1466.


4
Determination of the issue here rests upon findings of fact requiring the application of the rule that such findings will not be disturbed by an appellate court, unless found to be clearly erroneous.  United States v. United States Gypsum Company, 333 U.S. 364, 395, 68 S. Ct. 525, 92 L. Ed. 746; Stout v. Commissioner of Internal Revenue, 6 Cir., 210 F.2d 607; Morton v. Commissioner of Internal Revenue, 6 Cir., 174 F.2d 302, 303, certiorari denied 338 U.S. 828, 70 S. Ct. 77, 94 L. Ed. 503.


5
The decision of the Tax Court is, accordingly, affirmed.